 Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 1 of 14          PageID #: 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


CASSANDRA YOUNG,                              )
                                              )
      Plaintiff                               )
                                              )
                                              )
      v.                                      )     Docket No. 19-CV-
                                              )
STARBUCKS CORPORATION,                        )
                                              )
                                              )
      Defendant                               )


              COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, Cassandra Young, by and through counsel, Sarah

A. Churchill, Esq., and complains against Defendant as follows:

                                     PARTIES

      1.     Plaintiff, Cassandra Young, is currently a resident of Oregon.

      2.     Defendant, Starbucks Corporation is a Corporation formed under the

             laws of the State of Washington and is doing business in the State of

             Maine.

                                 JURISDICTION

      3.     The Court has original jurisdiction under 28 U.S.C. §1331.

      4.     The Court has concurrent jurisdiction over Plaintiff’s state law claims.

                                      VENUE
                                          1
Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 2 of 14          PageID #: 2




    5.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 because all

          of the events giving rise to Plaintiff’s Claims occurred in this District.

                         STATEMENT OF FACTS

    6.    Plaintiff began working for Defendant in June of 2015.

    7.    Plaintiff worked for Defendant at a location in Topsham, Maine at all

          times relevant to this complaint.

    8.    As of July of 2017 Plaintiff’s job title was Barista.

    9.    Plaintiff also had some unofficial supervisory duties such as counting

          tips; making a bank run and dividing the tips among the other

          workers; organizing moral boosters for co-workers and working on

          signage.

    10.   In July of 2017 Ashley Ambrose transferred to the Topsham, Maine

          location of Defendant where Plaintiff was working.

    11.   Ms. Ambrose exhibited difficult behavior from the beginning of her

          time at the Topsham location.

    12.   Ms. Ambrose’s behaviors included was using her cell phone on the

          floor in violation of company policy; being rude to customers; and

          being rude and unpleasant to co-worker.

    13.   Plaintiff reported these behaviors to her supervisor Matthew Hilton.




                                        2
Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 3 of 14       PageID #: 3




    14.   Plaintiff was led to believe that Ms. Ambrose’s behavior would be

          addressed in some manner.

    15.   Ms. Ambrose’s behavior did not get better after Plaintiff lodged

          complaints – it got worse.

    16.   Plaintiff disclosed to Defendant that she was pregnancy in January or

          February of 2017.

    17.   Ms. Ambrose was aware of Plaintiff’s pregnancy and would make

          inappropriate comments about Plaintiff’s medical condition.

    18.   Ms. Ambrose’s comments included saying things like I was the size of

          two people but did the work of none and that people who are pregnant

          shouldn’t work; and she accused me of playing the pregnancy card.

    19.   Plaintiff went out on maternity leave September 10 ,2017 and came

          back from maternity leave in January of 2018.

    20.   Plaintiff returned to find that Ms. Ambrose had been promoted to shift

          supervisor.

    21.   Due to scheduling Ms. Ambrose and Plaintiff worked together often.

    22.   Ms. Ambrose continued to make rude offensive comments and

          Plaintiff would tell her when she did not approve of Ms. Ambrose’s

          behavior.




                                       3
Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 4 of 14         PageID #: 4




    23.   Ms. Ambrose would vape inside the store which was against company

          policy and poses a safety risk to the other employees.

    24.   Ms. Ambrose made comments to Plaintiff when she returned from

          leave that the end of my pregnancy was really hard on everyone at

          Starbucks.

    25.   Additionally, Ms. Ambrose made racist comments comparing the

          color of the coffee urns to the color of people that our government

          was trying to deport.

    26.   Plaintiff complained to Mr. Hilton about these issues.

    27.   In total Plaintiff complained to Mr. Hilton 6 times about Ms.

          Ambrose’s behavior and nothing was done to address it.

    28.   As a result Plaintiff called the employee ethics hotline to report these

          behaviors and spoke to the District Manager about these issues.

    29.   At this point Plaintiff also indicated she was not comfortable working

          with Mr. Hilton due to his lack of action to address these problems.

    30.   Plaintiff never got follow up from these complaints or a resolution to

          these complaints and as far as Plaintiff knows no investigation was

          actually conducted or discipline was handed down.

    31.   On March 20, 2018Plaintifff was working at the Starbucks store and

          on a break when she received a call from Courtney Cheevers.



                                       4
Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 5 of 14          PageID #: 5




    32.   Ms. Cheevers, an employee of Defendant, indicated Plaintiff would be

          disciplined if she refused to come in for a shift when Mr. Hilton was

          working.

    33.   At that point in time Plaintiff felt that she could no longer function as

          an employee in this environment and that she was being targeted.

    34.   Plaintiff resigned from my position with Starbucks as a result of the

          incidents described above.

    35.   Plaintiff believes that she was being retaliated against for the

          complaints that she had made about Ms. Ambrose and about Mr.

          Hilton’s lack of response to Plaintiff’s complaints.

    36.   Plaintiff believes that Ms. Ambrose treated her with distain due, in

          part, to the fact that I was pregnant.

    37.   Plaintiff filed a complaint about this matter with the Maine Human

          Rights Commission and the Equal Opportunity Employment

          Commission.

                                    Count 1

           Maine Human Rights Act: Disability Discrimination

    38.   Plaintiff realleges and incorporates by reference the allegations set

          forth in the paragraphs above.

    39.   Plaintiff was a member of a protected class in that he had a disability.



                                        5
Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 6 of 14            PageID #: 6




    40.   Plaintiff suffered from pneumonia and is deaf in one ear which

          affected his ability to complete activities of daily living.

    41.   Defendant was on notice about Plaintiff’s disability.

    42.   Plaintiff was able to perform the essential functions of his position.

    43.   Plaintiff made clear to Defendant that he required reasonable

          accommodations in his job for his disability.

    44.   Defendant refused to give Plaintiff a reasonable accommodation.

    45.   Defendant terminated Plaintiff because of his disability.

    46.   Plaintiff’s disability was the motivating factor behind his termination.

    47.   Plaintiff’s disability was the motivating factor behind Defendant’s

          continued maltreatment of plaintiff during the separation from

          employment process.

    48.   As a result of the discriminatory treatment, Plaintiff suffered damages.

    49.   Defendant acted with malice and reckless indifference to Plaintiff’s

          protected civil rights. Defendant was motivated by discriminatory

          intent.

    50.   Defendant discriminated against plaintiff in violation of the Maine

          Human Rights Act, 5 M.R.S.A. § 4572.

    51.   Plaintiff has fully complied with the procedural requirements of 5

          M.R.S.A. §4622(1)(A).



                                        6
 Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 7 of 14            PageID #: 7




      WHEREFORE, Plaintiff respectfully prays that this Honorable Court grant

judgment in favor of Plaintiff and against Defendant, and award Plaintiff the

following relief:

      a.     Declare Defendant’s actions unlawful;

      b.     Award Plaintiff damages;

      c.     Award Plaintiff reasonable attorney’s fees, costs, and interest;

      d.     Order Defendant to reinstate Plaintiff or, in lieu, of reinstatement

order back and front pay;

      e.     Award all allowable penalties, nominal and statutory damages; and

      f.     Such further relief as the Court deems proper and just.

                                       Count 2

                    Disability Discrimination - 42 U.S.C. §12112

      52.    Plaintiff herein repeats, realleges and incorporates each and every

             allegation and averment contained in foregoing paragraphs as if fully

             set forth herein.

      53.    The Americans with Disabilities Act (“ADA”) prohibits

             discrimination on the basis of a disability in regard to hiring,

             advancement, termination and the general conditions and privileges of

             employment.




                                          7
 Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 8 of 14           PageID #: 8




      54.    Plaintiff is a person with a disability within the meaning of ADA due

             to his diagnosis of pneumonia and/or hearing loss, which affected one

             or more of his major life activities

      55.    Defendant is an employer subjected to the ADA.

      56.    Defendant was on notice about Plaintiff’s disability.

      57.    Defendant did not accommodate Plaintiff’s disability.

      58.    Defendant treated Plaintiff differently in the termination from and

             terms and conditions of his employment on the basis of his disability.

      59.    As a result of Defendant’s violation of the ADA, Plaintiff suffered

             injury and damages and is entitled to relief.

      WHEREFORE, Plaintiff respectfully prays that this Honorable Court grant

judgment in favor of Plaintiff and against Defendant, and award Plaintiff the

following relief:

      a.     Declare Defendant’s actions unlawful;

      b.     Award Plaintiff damages;

      c.     Award Plaintiff reasonable attorney’s fees, costs, and interest;

      d.     Order Defendant to reinstate Plaintiff or, in lieu, of reinstatement

order back and front pay;

      e.     Award all allowable penalties, nominal and statutory damages; and

      f.     Such further relief as the Court deems proper and just.



                                          8
Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 9 of 14         PageID #: 9




                                   Count 3

            Maine Human Rights Act Gender Discrimination

    60.   Plaintiff realleges and incorporates by reference the allegations set

          forth in the paragraphs above.

    61.   Plaintiff is a member of a protected class.

    62.   The treatment of Plaintiff as part of her employment by Defendant

          was based on gender.

    63.   That harassment created an intimidating, hostile, and offensive

          working environment. A reasonable person in plaintiff’s position

          would have found the discriminatory environment to be hostile and

          abusive and Plaintiff experienced it as such.

    64.   Plaintiff experienced harassment that was sufficiently severe or

          pervasive as to alter the conditions of her employment and create an

          abusive work environment.

    65.   Although Plaintiff complained of her treatment on the basis of her

          pregnancy directly to the management, the behavior failed to change.

    66.   Plaintiff reported the harassment to persons employed in managerial

          capacities who were acting within the scope of their employment.

    67.   Defendant failed to take any effective remedial action.


                                       9
Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 10 of 14           PageID #: 10




      68.    Defendant knew and should have known of the behavior described in

             the above referenced paragraphs.

      69.    As a result of the discriminatory treatment, Plaintiff suffered damages.

      70.    Defendant acted with malice and reckless indifference to Plaintiff’s

             protected civil rights. Defendant was motivated by discriminatory

             intent.

      71.    Defendant discriminated against plaintiff in violation of the Maine

             Human Rights Act, 5 M.R.S.A. § 4572.

      71.    Plaintiff has fully complied with the procedural requirements of 5

             M.R.S.A. §4622(1)(A).

      WHEREFORE, Plaintiff respectfully prays that this Honorable Court grant

judgment in favor of Plaintiff and against Defendant, and award Plaintiff the

following relief:

      a.     Declare Defendant’s actions unlawful;

      b.     Award Plaintiff damages;

      c.     Award Plaintiff reasonable attorney’s fees, costs, and interest;

      d.     Order Defendant to reinstate Plaintiff or, in lieu, of reinstatement

order back and front pay;

      e.     Award all allowable penalties, nominal and statutory damages; and

      f.     Such further relief as the Court deems proper and just.



                                          10
Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 11 of 14           PageID #: 11




                                      Count 4

                    VIOLATION OF 26 M.R.S.A. §831 et seq.

      72.    Plaintiff herein repeats, realleges and incorporates each and every

             allegation and averment contained in foregoing paragraphs as if fully

             set forth herein.

      73.    Plaintiff at all material times was an “employee”, and Defendant an

             “employer” under the Whistleblower Protection Act.

      74.    Plaintiff made a legally protected whistleblower report, or reports, in

             good faith of what he reasonably believed were violations of law or

             rules of the State of Maine and/or the United States or a condition or

             practice that would put at risk the health or safety of that employee or

             any other individual.

      75.    Plaintiff’s legally protected Whistleblower report or reports were the

             substantial or motivating factor in Defendant’s decision to discharge

             Plaintiff from employment.

      76.    Plaintiff has fully complied with the procedural requirements of 5

             M.R.S.A. §4622(1)(A).

      WHEREFORE, Plaintiff respectfully prays that this Honorable Court grant

judgment in favor of Plaintiff and against Defendant, and award Plaintiff the

following relief:



                                          11
Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 12 of 14          PageID #: 12




      a.    Declare Defendant’s actions unlawful;

      b.    Award Plaintiff damages;

      c.    Award Plaintiff reasonable attorney’s fees, costs, and interest;

      d.    Order Defendant to reinstate Plaintiff or, in lieu, of reinstatement

order back and front pay;

      e.    Award all allowable penalties, nominal and statutory damages; and

      f.    Such further relief as the Court deems proper and just.



                                     Count 5

                        Retaliation - 42 U.S.C. §2000e-3

      77.   Plaintiff herein repeats, realleges and incorporates each and every

            allegation and averment contained in foregoing paragraphs as if fully

            set forth herein.

      78.   Plaintiff was unlawfully discriminated against after she reported

            conduct to be unlawful discrimination in violation of Title VII of the

            Civil Rights Act of 1964, as amended, as well as, following

            participation in related complaints through the EEO Process.

      79.   Plaintiff had no performance blemishes on record.

      80.   Because Plaintiff reported conduct that she reasonably believed to be

            unlawful employment discrimination in violation of Title VII of the


                                         12
Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 13 of 14             PageID #: 13




             Civil Rights Act of 1964, as amended, as well as participated in

             related investigations.

      81.    Plaintiff has complied with the requirements of 42 U.S.C. §2000e-5.

      WHEREFORE, Plaintiff respectfully prays that this Honorable Court grant

judgment in favor of Plaintiff and against Defendant, and award Plaintiff the

following relief:

             a.     Declare Defendant’s actions unlawful;

             b.     Award Plaintiff damages;

             c.     Award Plaintiff reasonable attorney’s fees, costs, and interest;

             d.     Award all allowable penalties, nominal and statutory damages;

and

             e.     Such further relief as the Court deems proper and just.

                                 JURY REQUEST

      Plaintiff hereby requests a jury trial.

Dated at Portland, Maine this 26th day of December, 2019.

                                                By: Nichols & Churchill, PA

                                                /s/ Sarah A. Churchill
                                                Sarah A. Churchill, Esq.
                                                Maine Bar No. 9320
                                                Attorney for Plaintiff

                                                NICHOLS & CHURCHILL, PA
                                                1250 Forest Avenue
                                                Suite 10

                                           13
Case 2:19-cv-00576-LEW Document 1 Filed 12/26/19 Page 14 of 14   PageID #: 14




                                         Portland, ME 04103
                                         (207)879-4000
                                         schurchill@nicholschurchill.com




                                    14
